Citation Nr: 0431034	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of the hands and shoulders, currently rated 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for rheumatoid arthritis of the cervical spine, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for rheumatoid 
arthritis of the cervical spine and assigned a 10 percent 
rating; and granted a 10 percent rating for rheumatoid 
arthritis of the hands and shoulders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2004.  
Subsequently, he submitted additional evidence in support of 
his claims but did not include a waiver of RO review of that 
evidence.  Consequently, a remand is required.  See 38 C.F.R. 
§ 19.31(c) (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should readjudicate the issues on 
appeal with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


